Case 20-10779-amc   Doc 1   Filed 02/06/20 Entered 02/06/20 15:56:04   Desc Main
                            Document      Page 1 of 8
Case 20-10779-amc   Doc 1   Filed 02/06/20 Entered 02/06/20 15:56:04   Desc Main
                            Document      Page 2 of 8
Case 20-10779-amc   Doc 1   Filed 02/06/20 Entered 02/06/20 15:56:04   Desc Main
                            Document      Page 3 of 8
Case 20-10779-amc   Doc 1   Filed 02/06/20 Entered 02/06/20 15:56:04   Desc Main
                            Document      Page 4 of 8
Case 20-10779-amc   Doc 1   Filed 02/06/20 Entered 02/06/20 15:56:04   Desc Main
                            Document      Page 5 of 8
Case 20-10779-amc   Doc 1   Filed 02/06/20 Entered 02/06/20 15:56:04   Desc Main
                            Document      Page 6 of 8
Case 20-10779-amc   Doc 1   Filed 02/06/20 Entered 02/06/20 15:56:04   Desc Main
                            Document      Page 7 of 8
Case 20-10779-amc   Doc 1   Filed 02/06/20 Entered 02/06/20 15:56:04   Desc Main
                            Document      Page 8 of 8
